Exhibit 10.3

 



AMENDMENT AGREEMENT NO. 2 TO ADD SERIES TRUST(S) TO
TO THE CUSTODIAN AGREEMENT

 

This Amendment No. 2 to the Custodian Agreement dated May 2, 2018 (this
“Amendment”), is made and entered into by and among UNITED STATES COMMODITY
FUNDS LLC, a Delaware limited liability company (the “Sponsor”), the UNITED
STATES COMMODITY INDEX FUNDS TRUST, a Delaware statutory trust (the “Trust”), on
its own behalf and on behalf of each series established and designated by the
Trust as a fund and listed on Annex A to the Agreement (each, a “Fund” and
collectively, the “Funds”), and BROWN BROTHERS HARRIMAN & CO. (“BBH&Co.” or the
“Custodian”) (each, a “Party” and collectively, the “Parties”).

 

WHEREAS, the Parties have entered into a certain Custodian Agreement dated July
22, 2010 (the “Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Agreement as provided herein by
amending Annex A of this Agreement and supplementing this Agreement with the
attached Schedule 1 to this Amendment.

 

NOW THEREFORE, for and in consideration of the agreements herein made and other
good and valuable consideration, the parties hereto agree as follows:

 

I.       AMENDMENTS

 

The Agreement is hereby amended by making the following change to Annex A
thereto:

 

LIST OF SERIES TRUST(S) ESTABLISHED
BY THE UNITED STATES COMMODITY INDEX FUNDS TRUST

 

  Fund Relevant Schedule       1.

United States Commodity Index Fund 

Schedule 1 to this Agreement 2. United States Agriculture Index Fund Schedule
1-B to the Amendment Agreement dated December 16, 2010 3. United States Copper
Index Fund Schedule 1-C to the Amendment Agreement dated December 16, 2010
4. USCF Canadian Crude Oil Index Fund

Schedule 1-D to the Amendment Agreement dated December 16, 2010 

5.    

 

The Parties acknowledge that Schedule 1-B, Schedule 1-C, and Schedule 1-D of
this Amendment shall supplement and not supersede Schedule 1 of the Agreement.

 

II.       REPRESENTATIONS

 

Each Party represents to the other Parties that:

 

(a)       Status. It is duly organized and validly existing under the laws of
the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing;

 



  

 

 

(b)       Powers. It has the power to execute and deliver this Amendment and to
perform its obligations hereunder, and has taken all necessary action to
authorize such execution, delivery and performance;

 

(c)       No Violation or Conflict. Such execution, delivery and performance do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

 

(d)       Consents. All governmental and other consents that are required to
have been obtained by it with respect to this Amendment have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with; and

 

(e)       Obligations Binding. Its obligations under this Amendment constitute
its legal, valid and binding obligations, enforceable in accordance with its
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

III.       MISCELLANEOUS

 

(a)       Entire Agreement. The Amendment constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings (except as otherwise provided herein)
with respect thereto.

 

(b)       Counterparts. This Amendment may be executed in multiple counterparts,
each of which when executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.

 

(c)       Headings. The headings used in this Amendment are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.

 

(d)       Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

(e)       Terms. Terms used in this Amendment, unless otherwise defined herein,
shall have the meanings ascribed to them in the Agreement.

 

(f)       Agreement. Any and all references to the Agreement shall hereafter
refer to the Agreement as amended by this Amendment and as the same may be
amended, supplemented or modified from time to time. Unless otherwise defined
herein, capitalized terms not defined herein shall have the same meanings
assigned to such terms in the Agreement as amended by this Amendment.

 

Except as amended hereby, all other terms and conditions of the Agreement shall
remain the same and in full force and effect.

 

[Signature Page Follows]

 

 2 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first written above.

 



UNITED STATES COMMODITY FUNDS LLC         By: /s/ John Love     Name: John P.
Love     Title: President and CEO  

 

UNITED STATES COMMODITY INDEX FUNDS TRUST, on its own behalf and on behalf of
each Fund

 



By: United States Commodity Funds LLC, as Sponsor           By: /s/ John Love  
    Name: John P. Love       Title: President and CEO       BROWN BROTHERS
HARRIMAN & CO.       By: /s/ Eruch Moody     Name: Eruch Moody     Title: Senior
Vice President     Address: 50 Post Office Square, Boston, MA 02110    
Telephone: 617-772- 1485     Facsimile:    

 

 3 

 

 

SCHEDULE 1-D
TO THE AMENDMENT NO. 2 TO CUSTODIAN AGREEMENT

DATED MAY 2, 2018

 

DEFINED TERMS RELATING TO
USCF Canadian Crude Oil Index Fund

 

Benchmark Futures Contracts shall mean the futures contracts that comprise the
Canadian Crude Excess Return Index, which are (i) the ICE Crude Diff - TMX WCS
1B Index Future (ICE symbol: TDX) (the “WCS Future”); and (ii) the ICE WTI Crude
Future (ICE symbol: T) (the “WTI Future”).

 

The Fund shall mean the USCF Canadian Crude Oil Index Fund.

 



 4 

 

 

